       Case 2:18-cr-00292-DWA Document 247 Filed 06/25/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        )
   -vs-                                         )       Criminal No. 18-292
                                                )
ROBERT BOWERS,                                  )
                                                )
      Defendant.                                )

AMBROSE, Senior District Judge




                                  ORDER OF COURT

      AND NOW, this 25th day of June, 2020, having considered and assessed the

parties’ positions regarding the scheduling of motions, the following deadlines are

imposed:

      (1) Motions to Suppress are due by October 1, 2020. Responses will be due on

           November 2, 2020 and Replies to Responses due no later than November 16,

           2020.

      (2) Motions challenging venue are due by October 1, 2020. Responses will be due

           on November 2, 2020 and Replies to Responses due no later than November

           16, 2020.

      (3) The Clerk of Courts is to respond to the Motion for Disclosure of Jury Records

           as directed by this Court’s Order at ECF No. 206 by August 3, 2020. The Court

           recognizes the Clerk of Court’s difficulty in producing such documents given

           the nature of the pandemic and the teleworking status of its employees. Once

           such documents are produced the Clerk of Courts shall file a Notice of the same

           on the Docket. Any challenges to the Jury Plan shall be due within 30 days of

                                            1
 Case 2:18-cr-00292-DWA Document 247 Filed 06/25/20 Page 2 of 2




   the Clerk’s filing of Notice. Responses to any challenges shall be due 30 days

   thereafter and Replies no later than 15 days following the filing of the

   Response.

(4) The Parties shall be prepared to discuss the timing of mental health notices

   and related procedures during the August 24, 2020 telephone conference.

   Deadlines regarding mental health notices shall be set on that date.



                                        BY THE COURT:



                                        _____________________________
                                        Donetta W. Ambrose
                                        United States Senior District Judge




                                    2
